Citation Nr: 0932266	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lower spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Veteran testified at a 
videoconference hearing before the undersigned Judge in June 
2005.  A transcript of hearing is associated with the claims 
files.  The Veteran submitted medical evidence at the hearing 
along with a signed statement waiving initial consideration 
of the evidence by the RO.  

In a decision dated August 2005, the Board denied the 
Veteran's claims for entitlement to service connection for a 
lower spine disability, a right knee disability and a left 
ankle disability and remanded claims for service connection 
for a right hip and a right ankle disability.  The Veteran  
appealed the issue of entitlement to service connection for a 
lower spine disability to the United States Court of Appeals 
for Veterans Claims (the Court).  The Veteran elected not to 
appeal the Board's denial of the claims for entitlement to 
service connection for a right knee disability or a left 
ankle disability.  The Court vacated the Board decision and 
remanded the matter for readjudication consistent with its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the Veteran's claims files and the Court's 
remand, the Board finds that a new VA examination is 
warranted.  Although the Veteran was afforded a VA 
examination in February 2003, the examiner failed to provided 
an opinion as to whether the Veteran's current lower spine 
disability was related to his military service.  Even though 
the Veteran obtained an opinion in October 2004, the Board 
finds that a new examination is needed.
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  

Because there is evidence of an in service event (the June 
13, 1961 plane crash), a current disability (a lower spine 
disability), and facts indicating that the disability may be 
associated with active service (the May 2004 opinion by Dr. P 
and the Veteran's report of continuity of symptomatology 
since service), the Board finds that a new VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his lower spine 
disability.  All indicated tests and 
studies should be conducted.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

After the examination and the review of 
the record is completed, the examiner 
should first identify any current 
disability of the lower spine.  Then, as 
to his current lower spine disability, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
such disability is related to the in-
service symptoms, or any other disease or 
injury in service.  The rationale for 
this opinion should be provided.
The examiner should specifically comment 
on the Veteran's service treatment 
records, including:  a report of low back 
pain in a February 1963 medical chart 
entry and a report of recurrent low back 
pain in a January 1968 medical 
examination for a Naval Reserve 
commission.

If the examiner provides an unfavorable 
opinion, the examiner should comment on 
the May 2004 opinion provided by Dr. P.

2. If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




